ILED
UNITED STATES BANKRUPTCY COURS 2-2 o'clock # M

DISTRICT OF NEW MEXICO AUG 2.8 2019
In re: Fredo S AV bi A United States Bansruptey Court
_ oe VQ q Gav C{A Albuquerque, New Mexico

Case No. )}4-{ (4 Q- +7

Debtor(s).

MOTION FOR TEMPORARY WAIVER OF
BUDGET AND CREDIT COUNSELING REQUIREMENTS

Pursuant to 11 U.S.C. § 109(h)(3)(A), the debtor AMVEDOG GAYGa tif
this is a joint case, specify which debtor is requesting relief) asks the Court to give him or her 30

days from the petition date to complete budget and credit counseling and file a certificate of
completion.

I certify that I asked for credit counseling services from an approved agency, but was
unable to obtain those services during the 7 days after | made the request. The exigent

circumstances that prevented me from complying with the credit counseling requirements before
filing the petition are:

 

 

 

I certify under penalty of perjury that the information provided above is true and correct.

Date: if 8 | pe,

     
 

Signature
Name: A

   
 

 

 

Address: PO Qo Dus
Telephone: $45 beets St
Email:

 

 

' If each debtor in a joint case seeks a temporary waiver of the requirement to complete budget and. credit
counseling, each debtor must file a separate motion.

NM LF 109(h)(3)

Case 19-11981-t13 Doc4 Filed 08/28/19 Entered 08/28/19 15:23:34 Page 1 of 1
